Order entered September 7, 2018




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-18-00909-CR

                                 EX PARTE QUINCY BLAKELY

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. WX18-90017-M

                                               ORDER
         Appellant appeals the trial court’s August 3, 2018 order denying his pretrial application

for writ of habeas corpus. On August 15, 2018, the Court entered a scheduling order directing

the trial court to prepare a certification of the right to appeal, the district clerk to prepare a clerk’s

record supplementing the clerk’s record previously filed in appellant’s earlier habeas appeal, and

the court reporter to file either the reporter’s record or a letter verifying that no reported hearings

occurred in connection with appellant’s writ application. The due date on all of these filings was

August 31, 2018.

         On September 5, 2018, the district clerk filed a letter notifying the Court that no

certification of the right to appeal has been filed with the district clerk. Except for the district

clerk’s letter, none of the other items ordered in the Court’s August 15, 2018 order have been

filed.
       Accordingly, We ORDER the trial court to prepare a certification of appellant’s right to

appeal and to file it as part of the suppl emental clerk’s record ordered hereinbelow.

       We ORDER the Dallas County District Clerk to file a supplemental clerk’s record

containing the certification of appellant’s right to appeal, the trial court’s August 3, 2018 written

order denying relief on appellant’s application for writ of habeas corpus, and any other

documents relevant to appellant’s writ application that were not filed previously as part of the

clerk’s record in cause no. 05-18-00544-CR.

        We ORDER Official Court Reporter Belinda Baraka to file either the reporter’s record

or written verification that no hearing was conducted in connection with appellant’s pretrial writ

application.

       We further ORDER that the certification, supplemental clerk’s record, and reporter’s

record or reporter’s verification be filed within FOURTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, official court reporter, 194th

Judicial District Court; Felicia Pitre, Dallas County District Clerk; Quincy Blakely, pro se

appellant; and counsel for the State.




                                                      /s/     CRAIG STODDART
                                                              JUSTICE